Citation Nr: 1236503	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  11-05 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma City, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance.

(The Veteran also perfected appeals of several the denial of several claims for increased disability rating, restoration of prior ratings and service-connection that are addressed in a separate decision).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to September 1997.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an October 2010 decision by the Oklahoma City, Oklahoma VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).  In this decision, the VAMC denied the Veteran's claim of entitlement to a clothing allowance.  The Veteran disagreed and perfected an appeal as to this issue.

In May 2011, the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At this hearing, the Veteran specifically discussed the VAMC's denial of his claim for a clothing allowance.  See the May 2011 hearing transcript, pages 6-8.  It appears that administrative personnel either at the RO or at the Board have since scheduled the Veteran for another hearing before the Board, to take place in October 2012.  The Veteran has contacted the Board, indicating his preference for a videoconference hearing "if needed."  See the Veteran's August 30, 2012 letter to the Board.  

Because the Veteran provided sworn testimony to the undersigned VLJ pertaining to his clothing allowance issue at the May 2011 hearing, the Board finds that a second hearing addressing the same issue is neither required nor necessary.  Indeed, the Board emphasizes that 38 C.F.R. § 20.700(a) (2011) is expressly titled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  The regulation implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (2011) [emphasis added]. 

The Board further notes that this statute also refers, in other contexts, to the Board's duty to afford the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran with multiple hearings for an issue on appeal.  Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717 (2011). 

Because the Veteran in this case was provided with an adequate hearing regarding the clothing allowance issue currently on appeal in May 2011, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that he is not entitled to a second hearing.

The Board adds that the Veteran himself has suggested that scheduling him for a second hearing was a "mistake," and that he was able to testify as to his clothing allowance claim with the undersigned VLJ in May 2011.  The Veteran indicated that he has "already given my sworn testimony . . . but will be willing to give it again if needed."  For the reasons discussed above, the Board does not find that an additional hearing is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board regrets having to remand the Veteran's clothing allowance claim at this time.  However, for reasons explained immediately below, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

The Veteran filed a claim for a clothing allowance with VA in October 2009.  Specifically, the Veteran indicated that the type of appliances that caused damage to his clothes to warrant the clothing allowance were a back brace, a knee brace, a transcutaneous electrical nerve stimulation (TENS) unit, and a compression stocking.  See the Veteran's October 2009 Application.  The Oklahoma City VAMC denied this claim in October 2010, noting that "[t]he evidence does not show that because of a service-connected disability you wear or use a prosthetic device or orthopedic appliance which tends to wear out clothing . . . ."  See the October 14, 2010 letter to the Veteran.  In a letter dated in September 2010, prior to the VAMC's ruling on the Veteran's clothing allowance claim, but apparently received by the VAMC in November 2010, after the October 2010 ruling, the Veteran specifically requested a clothing allowance for a "brace that was placed on my left leg due to surgery" that took place in September 2010.  The VAMC construed this letter as the Veteran's notice of disagreement with its October 2010 denial.  The VAMC issued an SOC in February 2011 that continued the denial of the Veteran's claim, noting specifically that the Veteran is not service connected for the conditions for which he wears an orthotic or appliance [back and knee], nor for a medication that causes irreparable damage to outer garments.  Significantly, the VAMC did not mention the Veteran's service-connected foot disorder or the brace he stated he had to wear in his September 2010 statement.  The Veteran perfected this appeal.

Under the applicable criteria, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c)  discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and the disability is the loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  See 38 U.S.C.A. § 1162  (West 2002 & Supp. 2011); 38 C.F.R. § 3.810(a) (2011). 
In this case, the Veteran's claim for a clothing allowance was denied by the VAMC based upon a finding that service connection was not in effect for the disabilities the Veteran claimed required an orthopedic appliance that wore or tore his clothing-i.e., a back or knee disability.  As discussed in a different decision issued by the Board today, the Veteran has since asked VA to reopen his previously denied service-connection claims for a low back and knee disability, among other disabilities.  This request has been referred to the regional office (RO) in Muskogee, Oklahoma for adjudication.  Because the Veteran's clothing allowance claim, in part, turns on whether the Veteran is in fact service-connected for the disabilities he specifies require a brace, the Board finds that the Veteran's clothing allowance claim is inextricably intertwined with the outcome of his now referred claims for service connection for low back and knee disabilities.  Action on this matter is therefore deferred pending adjudication of his claims for service connection for back and knee disabilities. 

Accordingly, the case is REMANDED to the VAMC in Oklahoma City, Oklahoma for the following action:

1.  The VAMC should provide the Veteran notice of the evidence and information necessary to substantiate his claim for an annual clothing allowance, as well as his and VA's respective responsibilities for obtaining evidence in support thereof.

2.  The VAMC should ask the Veteran to identify any health care providers who rendered treatment to him for his service-connected disabilities that require the use of a prosthesis or orthopedic appliance.  He should be requested to sign the appropriate releases and/or authorizations permitting VA to obtain any private medical records that he identifies. 

3.  After the RO in Muskogee, Oklahoma adjudicates the Veteran's compensation claims for back and knee disabilities [referenced above, and referred to the Muskogee RO in a separate decision issued today], the VAMC should undertake any additional development which it deems to be necessary, and then readjudicate the Veteran's claim for an annual clothing allowance, to include consideration of braces used following the Veteran's September 2010 surgery on his service-connected left foot.  If the benefit or benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


